Name: Commission Regulation (EC) No 3220/94 of 21 December 1994 amending Regulation (EC) No 2205/94 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  plant product;  trade policy;  consumption
 Date Published: nan

 24. 12. 94 Official Journal of the European Communities No L 337/61 COMMISSION REGULATION (EC) No 3220/94 of 21 December 1994 amending Regulation (EC) No 2205/94 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession for Norway, Austria, Finland, and Sweden ('), and in particular Article 169 (2) thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (2), as last amended by Regulation (EC) No 1 866/94 (3), and in particular Article 5 thereof, Whereas, following requests by Austria and Sweden under Article 2 (4) of Regulation (EEC) 689/92 of 19 March 1992 fixing the procedures and conditions for the taking over of cereals by intervention agencies (4), as last amended by Regulation (EC) No 2204/94 (% the maximum moisture content for cereals offered into inter ­ vention in Austria and Sweden during the 1994/95 marketing year should be 1 5 % ; Whereas it is therefore necessary to amend Commission Regulation (EC) No 2205/94 fixing the maximum mois ­ ture content of cereals offered into intervention in certain Member States during the 1994/95 marketing year (*) ; Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion, the Institutions of the Union may adopt before Accession the measures referred to in Article 169 of the Act of Accession, these measures entering into force subject to, and on the date of the entry into force of the Treaty, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 2205/94 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the date and subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No C 241 , 29 . 8 . 1994, p. 1 . (2) OJ No L 181 , 1 . 7. 1992, p . 21 . 0 OJ No L 197, 30. 7. 1994, p . 1 . (4) OJ No L 74, 20 . 3 . 1992, p. 18 . 0 OJ No L 236, 10. 9 . 1994, p . 13. 0 OJ No L 236, 10 . 9 . 1994, p. 14. No L 337/62 Official Journal of the European Communities 24. 12. 94 ANNEX Maximum moisture content of cereals offered for intervention during the 1994/1995 marketing year Member State Cereal Austria All cereals except durum wheat, maize and sorghum Belgium All cereals except durum wheat, maize and sorghum Denmark All cereals except durum wheat, rye, maize and sorghum Federal Republic of Germany All cereals except durum wheat, maize and sorghum France All cereals except durum wheat, maize and sorghum Ireland All cereals except durum wheat, maize and sorghum Luxembourg All cereals except durum wheat, maize and sorghum Netherlands All cereals except durum wheat, maize and sorghum Portugal All cereals except durum wheat, maize and sorghum Sweden All cereals except durum wheat, maize and sorghum